DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 02 December 2020. The present application claims 1-20, submitted on 02 December 2020 are pending.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detector assembly” recited in claim 5 and claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (U.S. Pub. No. 2015/0216525).
Regarding claim 1, Collins discloses (see Figure 1 and Figure 5) a surgical system (10), comprising: a housing assembly (12) comprising an elongate shaft (14) extending therefrom, wherein the elongate shaft (14) comprises a spring assembly (49a; 49b); a loading unit (16) rotatable relative to the elongate shaft (14) between an unlocked position, wherein the loading unit (16) is movable away from the elongate shaft (14) to decouple the loading unit (16) from the housing assembly (12), and a locked position, wherein the loading unit (16) is locked to the elongate shaft (see Paragraph 0042), wherein the loading unit (16) comprises a lug (28) extending therefrom; wherein the spring assembly (49a; 49b) is configured to resist rotation of the lug (28) as the loading unit (16) is rotated toward the locked position (see Paragraph 0042).
Regarding claim 2, Collins discloses (see Figure 1 and Figure 5) wherein the spring assembly (49a; 49b) is configured to bias the loading unit (16) toward the unlocked position absent the loading unit (16) being placed in the locked position (see Paragraph 0042).
Regarding claim 3, Collins discloses (see Figure 1 and Figure 5) wherein the elongate shaft (14) further comprises a stop member (29) configured to prevent rotation of the loading unit (16) beyond the unlocked position (see Paragraph 0042).
Regarding claim 4, Collins discloses (see Figure 1 and Figure 5) wherein the stop member (29) is configured to prevent the loading unit (16) from decoupling from the elongate shaft (14) absent a linear motion being applied to the loading unit (see Paragraph 0042).

Claims 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemlok (U.S. Patent No. 9,113,880).
Regarding claim 5, Zemlok discloses (see Figure 15A and Figure 15B) a surgical system (10), comprising: a housing assembly (110) comprising an elongate shaft (140) extending therefrom, wherein the housing assembly (110) comprises a first contact (181); a loading unit (169) removably coupleable to the elongate shaft (140), wherein the loading unit (169) comprises a second contact (173), wherein the first contact (181) is configured to electrically communicate with the second contact (173) based on the loading unit (169) being coupled to the elongate shaft (140); and a detector assembly (see Column 22, line 63-66 and Column 23, line 01-06) configured to determine if the loading unit (169) is coupled to the elongate shaft (140).
Regarding claim 6, Zemlok discloses (see Figure 15A and Figure 15B) wherein the loading unit (169) is rotatable relative to the elongate shaft (140) between an unlocked position, wherein the loading unit (169 )is movable away from the housing assembly (110), and a locked position, wherein the loading unit (169) is coupled to the elongate shaft (140).
Regarding claim 7, Zemlok discloses (see Figure 15A and Figure 15B) wherein the detector assembly comprises: a first magnet coupled to the loading unit (169), wherein the first magnet comprises a first polarity; a second magnet coupled to the loading unit (169), wherein the second magnet comprises a second polarity different than the first polarity; and a sensor coupled to the elongate shaft (see Column 23, line 07-20).
Regarding claim 8, Zemlok discloses (see Figure 15A and Figure 15B) wherein the sensor is configured to detect the first polarity of the first magnet when the loading unit is in the unlocked position, and wherein the sensor is configured to detect the second polarity of the second magnet when the loading unit being in the locked position (see Column 23, line 07-20).
Regarding claim 9, Zemlok discloses (see Figure 15A and Figure 15B) wherein the sensor comprises a Hall-effect sensor (see Column 23, line 10-13).
Regarding claim 10, Zemlok discloses (see Figure 15A and Figure 15B) wherein the detector assembly comprises: a first capacitor coupled to the loading unit; and a second capacitor coupled to the elongate shaft (see Column 22, line 50-57).
Regarding claim 11, Zemlok discloses (see Figure 15A and Figure 15B) wherein the detector assembly further comprises a sensor configured to detect a capacitance between the first capacitor and the second capacitor (see Column 22, line 63-66 and Column 23, line 01-06).
Regarding claim 12, Zemlok discloses (see Figure 15A and Figure 15B) wherein the sensor is configured to sense a first capacitance between the first capacitor and the second capacitor based on the loading unit (169) being in the unlocked position, and wherein the sensor is configured to sense a second capacitance between the first capacitor and the second capacitor based on the loading unit being in the locked position (see Column 22, line 63-66 and Column 23, line 01-06).
Regarding claim 16, Zemlok discloses (see Figure 15A and Figure 15B) a surgical system (10), comprising: a handle assembly (110); an adapter assembly (140) removably coupleable to the handle assembly (110), wherein the adapter assembly (140) comprises an elongate shaft (140) extending therefrom; a loading unit (169) removably coupleable to the elongate shaft (140); a first detector assembly (230) configured to determine if the adapter assembly (140) is coupled to the handle assembly (110); and a second detector assembly (173) configured to determine if the loading unit (169) is coupled to the elongate shaft (see Column 22, line 50-62).
Regarding claim 17, Zemlok discloses (see Figure 15A and Figure 15B) wherein the first detector assembly (230) comprises compliant material (304) positioned at a coupling interface between the handle assembly (110) and the adapter assembly (140), wherein the compliant material (304) is configured to bias the adapter assembly (140) away from the handle assembly (110) absent the adapter assembly (140) being coupled to the handle assembly (110).
Regarding claim 20, Zemlok discloses (see Figure 15A and Figure 15B) wherein the first detector assembly (230) comprises: a first contact (364) disposed on the handle assembly (110); a second contact (366) disposed on the handle assembly (110); a first depressible shaft (220) extending from the adapter assembly (140), wherein the first depressible shaft (220) is configured to engage the first contact (364); and a second depressible shaft (360) extending from the adapter assembly (140), wherein the second depressible shaft (360) is configured to engage the second contact (see Column 17, line 24-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok (U.S. Patent No. 9,113,880) in view of Collins (U.S. Pub. No. 2015/0216525).
Regarding claim 13, Zemlok discloses all of the elements of the current invention as stated above except for the explicit disclosure of a lug extending from a loading unit and a spring assembly coupled to an elongated shaft.
Collins discloses (see Figure 1 and Figure 5) a surgical system (10) comprising a housing assembly (12)  comprising a detector assembly comprises a lug (28) extending from a loading unit (16) and a spring assembly (49a; 49b) coupled to an elongated shaft (14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have modified Collins to incorporate the disclosure of Zemlok to include a detector assembly. Doing so would provide authentication of a loading unit and enable positive connection of the loading unit.
Regarding claim 14, Collins discloses (see Figure 1 and Figure 5) wherein the spring assembly (49a; 49b) is configured to resist rotation of the loading unit (16) as the loading unit (16) is rotated toward the locked position (see Paragraph 0042).
Regarding claim 15, Collins discloses (see Figure 1 and Figure 5) wherein the spring assembly (49a; 49b) is prevented from rotating the loading unit (16) toward the unlocked position upon the loading unit (16) reaching the locked position (see Paragraph 0042).
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731